J   -A15011-19


NON-PRECEDENTIAL DECISION - SEE SUPERIOR COURT I.O.P. 65.37
    COMMONWEALTH OF PENNSYLVANIA,             1    IN THE SUPERIOR COURT
                                                       OF PENNSYLVANIA
                           Appellee

                      v.

    CARLOS THOMPSON,

                           Appellant                  No. 2774 EDA 2016


         Appeal from the Judgment of Sentence Entered May 23, 2016
             In the Court of Common Pleas of Philadelphia County
             Criminal Division at No(s): CP-51-CR-0001420-2012

BEFORE:     BENDER, P.J.E., GANTMAN, P.J.E., and COLINS, J.*

MEMORANDUM BY BENDER, P.J.E.:                       FILED AUGUST 12, 2019

        Appellant, Carlos Thompson, appeals from the May 23, 2016 judgment

of sentence of 10 years' probation, plus lifetime registration as   a   Sexually

Violent Predator (SVP) under the Sexual Offender Registration and Notification

Act (SORNA), 42 Pa.C.S. §§ 9799.10-9799.42.1          After careful review, we


*   Retired Senior Judge assigned to the Superior Court.

1  In Commonwealth v. Muniz, 164 A.3d 1189 (Pa. 2017), SORNA was
deemed punitive and unconstitutional, to the extent it violates the ex post
facto clauses of both the United States and Pennsylvania Constitutions. In
light of Muniz, this Court held in Commonwealth v. Butler, 173 A.3d 1212
(Pa. Super. 2017), allowance of appeal granted, 190 A.3d 581 (Pa. 2018),
that the SVP designation mechanism set forth in SORNA is unconstitutional in
light of Apprendi v. New Jersey, 530 U.S. 466 (2000), and Alleyne v.
United States, 570 U.S. 99 (2013).
        Following Muniz and Butler, the Pennsylvania General Assembly
        enacted legislation to amend SORNA. See Act of Feb. 21 2018,
        P.L. 27, No. 10 ("Act 10"). Act 10 amended several provisions of
J   -A15011-19



vacate Appellant's judgment of sentence to the extent it designates him an

SVP, and remand for       further proceedings.
        The trial court set forth the facts and procedural history of this case

(including an explanation for delays during the pendency of this appeal) in its

Pa.R.A.P. 1925(a) opinion filed on August 10, 2018. See Trial Court Opinion

(TCO), 8/10/18, at 1-3.       In Appellant's brief to this Court, he presents two

issues for our review:

        A. Did the  trial court err when it granted the Commonwealth's
        motion to admit prior bad acts evidence pursuant to Pa.R.E.
        404(b), as the probative value of this evidence was outweighed
        by its prejudicial effect?
        B. Didthe trial court err, at sentencing, when it found, by clear
        and convincing evidence, that Appellant   ... met the criteria for a
        "Sexually Violent Predator?"
Appellant's Brief at 2.

        In assessing Appellant's two claims, we have reviewed the certified

record, the briefs of the parties, and the applicable law. Additionally, we have

considered the August 10, 2018 opinion of the Honorable Donna M. Woelpper

of the Court of Common Pleas of Philadelphia County. We conclude that Judge

Woelpper's well -reasoned opinion accurately disposes of the first issue


        SORNA, and also added several new sections found at 42 Pa.C.S.[]
        §§ 9799.42, 9799.51-9799.75.     In addition, the Governor of
        Pennsylvania signed new legislation striking the Act 10
        amendments and reenacting several SORNA provisions, effective
        June 12, 2018. See Act of June 12, 2018, P.L. 1952, No. 29 ("Act
        29").
Commonwealth v. Alston, -- A.3d --, 2019            PA   Super 178 (filed June 6,
2019).

                                         -2
J   -A15011-19



presented by Appellant, in which he challenges the court's admission of prior -

bad -acts evidence.        See TCO at 4-7.     Consequently, we adopt Judge

Woelpper's rationale on this issue as our own, and conclude that Appellant is

not entitled to relief.

        In Appellant's second claim, he attacks the sufficiency of the evidence

to sustain his SVP designation, as well as the legality thereof. In her opinion,

Judge Woelpper properly deems Appellant's SVP designation under SORNA

illegal pursuant to     Butler and Muniz. See TCO at 7-8. Accordingly,   we also

adopt that portion of Judge Woelpper's decision as our own and vacate

Appellant's sentence to the extent that it designates him an SVP under the

prior version of SORNA. We remand for the trial court to determine what, if

any, registration requirements apply to Appellant, and to provide him proper

notice thereof.2

        Judgment of sentence affirmed in part, vacated in part. Case remanded

for further proceedings. Jurisdiction relinquished.

Judgment Entered.




     seph D. Seletyn,
Prothonotary

Date: 8/12/19



2 On June 24, 2019, the Commonwealth filed an Application to Seal the
Certified Record in this case. We grant that application and hereby order that
the record be sealed.
                                        -3